Title: From George Washington to John Hancock, 17 February 1781
From: Washington, George
To: Hancock, John


                        
                            Dear Sir;
                            New Windsor Feb. 17th 1781.
                        
                        Major General Howe having an inclination—during our present moments of tranquility & the inactivity
                            of the Season—to visit Rhode Island and Boston, I take the liberty of introducing him to your Excellency’s acquaintance as
                            he may not have the pleasure of being personally known to you. 
                        
                            incomplete
                        
                    